            Case 2:21-cr-00314-JMV Document 5 Filed 05/24/21 Page 1 of 1 PageID: 74

                                 UNITED STATED DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                    MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                          DATE: May 24, 2021
JUDGE: JOHN MICHAEL VAZQUEZ
COURT REPORTER: Lisa A. Larsen

TITLE OF CASE:
                                                       DOCKET # 21-314
United States
                vs.
Steven Brooks


APPEARANCES:

Benjamin Levin, AUSA
Alan Zegas, Esq. for Defendant


Nature of Proceedings:    HEARING ON MAGISTRATE APPEAL

Hearing held with oral argument on the pending Appeal of the Magistrate decision.
Court reserved decision and will render a ruling on 5/27/21 at 3:00 p.m.


Time Commenced: 11:00
Time Adjourned: 12:00
Total Time: 1:00


                                               RoseMarie Olivieri
                                              SENIOR COURTROOM DEPUTY
